Citation Nr: 1745301	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for diabetic retinopathy.

4.  Entitlement to service connection for vasovagal attacks.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for kidney disorder.

7.  Entitlement to service connection for Alzheimer's disease.

8.  Entitlement to service connection for a thyroid disorder.

9.  Entitlement to service connection for facial paralysis (palsy).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A review of the claims file indicates that the Veteran receives ongoing treatment at the San Juan VA Medical Center (VAMC); however, the claims file only includes records dated from March 2000 to June 2013.  Therefore, the Board finds that a remand is necessary to obtain any VA treatment records dated prior to March 2000 and since June 2013.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).

A remand is also required so that outstanding relevant evidence can be associated with the Veteran's claims file.  In this case, the July 2013 rating decision lists evidence that has not been associated with the claims file in VBMS.  The outstanding records include:

* Certificate of Discharge (DD-214) for the period of service from February 11, 1952 to January 21, 1954
* VA Form 21-526, Veteran's Application for Compensation and/or Pension, received July 28,2011
* Cover Letter sent by Veteran on August 12, 2012
* VA Form 21-0820 Report of General Information, dated September 11, 2011
* Veterans Claims Assistance Act (VCAA) Letter, dated September 17, 2011
* VA Form 21-4138, Statement in Support of Claim, received September 30, 2011
* Cover Letter sent by Veteran on October 26, 2011, along with:
* Private Medical Evidence from Hospital Auxilio Mutuo/ Jose R. Gutierrez, M.D., Juan J. Hernandez, M.D.; and Dr. Rodriguez, to include Surgery Report dated July 23, 2003, received on October 26, 2011
* Cover Letter sent by Veteran on November 7, 2011
* Lay Statement from Carmen D. Lopez and Victor R. Alvarado, received on November 7,2011
* Negative Reply from National Personnel Records Center (NPRC), dated December 11, 2011, received on December 14, 2011
* Cover Letter sent by Veteran on December 14, 2011
* Negative Reply from Service Department, completed on July 28, 2011
* VCAA Notice Response, received December 14, 2011
* VCAA Letter, dated March 14, 2012
* Cover Letter sent by Veteran on April 10, 2011
* VCAA Notice Response, received April 10, 2012
* Laboratory Reports from Laboratorio Clínico Las Colinas, Jose R. Gutierrez, for tests performed on April 6, 2006, received on April 10, 2012
* Lay Statement from Maria Guerrero, received on April 10, 2012
* Veteran's Lay Statement received on April 10, 2012
* Affidavit from Ivan M. Fernandez, M.D., received on April 10, 2012
* Private Medical Evidence from Orlando Vila, M.D., for treatment received on February 22,2006, received on April 10, 2011
* Private Medical Evidence Hospital Auxilio Mutuo for treatment received on July 18, 2003,received on April 10, 2012
* Private Medical Evidence from Juan J. Hernandez, M.D., for treatment received on August 7,2003, received on April 10, 2012
* Affidavit from Jose G. Rolon, received on May 10, 2012
* Cover Letter sent by Veteran on May 10, 2012
* VA Form 21-4138, Statement in Support of Claim, received on May 24, 2012
* Cover Letter sent by Veteran on July 18, 2012
* Private Medical Evidence from Hospital Auxilio Mutuo for treatment from May 2, 2009 to November 25, 2009, received on July 18, 2012
* VA Form 21-527EZ, Income-Net Worth and Employment Statement, received May 3, 2013
* Cover Letter from Oficina del Procurador del Veterano, dated May 3, 2013
* VA Form 21-0820 Report of General Information, dated May 24, 2013
* Veterans Claims Assistance Act (VCAA) Letter, dated May 31, 2013
* Memorandum containing Formal Finding of Unavailability of Service Treatment Records, dated May 31, 2013
* Informative Letter sent to Veteran on June 14, 2013
* NA Form 13055, Request for Information Needed to Reconstruct Medical Data, sent by Veteran on June 18, 2013
* Cover Letter sent by Veteran on June 21, 2013
* VA Form 21-4138, Statement in Support of Claim, received June 21, 2013
* VA Form 21-0820 Report of General Information, dated July 1, 2013
* Amended Memorandum containing formal finding of unavailability of service treatment records, dated July 1, 2013

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding VA treatment records, including records from the San Juan VAMC dated prior to March 2000 and since June 2013.

2.  The AOJ should associate outstanding evidence listed in the June 2013 rating decision with the Veteran's claims file in VBMS (evidence listed above).

If any of the evidence is unavailable, the AOJ should notify the Veteran and provide him an opportunity to obtain and/or submit any copies in his possession or in the possession of third parties.  

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the Statement of the Case (SOC).  If any benefit sought is not granted, the Veteran should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




